Citation Nr: 1729648	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for gastroesophageal reflux disease (GERD), with hiatal hernia and Barrett's esophagus.

2.  Whether new and material evidence has been received to reopen the claim for service connection for osteoporosis. 

3.  Entitlement to service connection for GERD, with hiatal hernia and Barrett's esophagus.

3.  Entitlement to service connection for a stomach or bowel condition, including diverticulitis, to include as secondary to fibromyalgia. 

4.  Entitlement to service connection for a neuropsychiatric disorder, including as due to an undiagnosed illness. 

5.  Entitlement to an initial rating higher than 50 percent prior to May 15, 2015 for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a rating higher than 10 percent for fibromyalgia. 

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Brandi Smith, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

Although the issue of entitlement to TDIU was not certified to the Board, the Board has taken jurisdiction of it as part and parcel of the evaluation of service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).   

The service connection claim for a stomach or bowel condition, including diverticulitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connection claims for GERD with hiatal hernia and Barrett's esophagus, and osteoporosis, were last denied in a March 2010 rating decision, which declined to reopen the former claim, and denied the latter on the merits. 

2.  The Veteran did not perfect an appeal of the March 2010 rating decision or submit new and material evidence within one year of the date of its mailing.  

3.  With regard to the claim for GERD with hiatal hernia and Barrett's esophagus, additional evidence received since the March 2010 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.

4.  New evidence has not been received relating to a previously unestablished fact necessary to substantiate the service connection claim for osteoporosis. 

5.  The Veteran's GERD with hiatal hernia and Barrett's esophagus are not undiagnosed illnesses or signs or symptoms of a medically unexplained chronic multisymptom illness, and are not linked to disease or injury incurred or aggravated in active service. 

6.  The Veteran does not have signs or symptoms of a neuropsychiatric disorder. 

7.  From November 19, 2008, the effective date of service connection, through March 14, 2015, inclusive, the Veteran's PTSD was manifested by difficulty adapting to stressful circumstances, among other symptoms, causing deficiencies in most areas.

8.  From December 24, 2009 through July 8, 2012, inclusive, the Veteran's fibromyalgia was manifested by near constant symptoms exacerbated by cold or damp weather and overexertion, and alleviated by medication. 

9.  As of July 9, 2012, the Veteran's fibromyalgia was not manifested by at least episodic widespread symptoms, and was essentially asymptomatic.

10.  The Veteran's PTSD rendered him unable to obtain or maintain substantially gainful activity. 


CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final with respect to the service connection claims for GERD with hiatal hernia and Barrett's esophagus, and osteoporosis  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the service connection claim for GERD with hiatal hernia and Barrett's esophagus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been submitted to reopen the service connection claim for osteoporosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  The criteria to establish service connection for GERD with hiatal hernia and Barrett's esophagus are not satisfied.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

5.  The criteria to establish service connection for a neuropsychiatric disorder are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for a rating of 70 percent for PSTD are satisfied from November 19, 2008 through May 14, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2017). 

7.  From December 24, 2009 through July 8, 2012, inclusive, the criteria for a rating of 20 percent for fibromyalgia are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5025 (2017). 

8.  As of July 9, 2012, the criteria for a rating higher than 10 percent for fibromyalgia are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5025 (2017). 

9.  The criteria for a TDIU based on PTSD are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to the claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A. GERD with Hiatal Hernia and Barrett's Esophagus

A petition to reopen the claim for service connection for GERD with Barrett's esophagus was last denied in a March 2010 rating decision.  The Veteran was notified of the decision and his appellate rights in a March 2010 letter.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.103, 19.25 (2016).  He did not submit a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Moreover, he did not submit new and material evidence within one year of the date of mailing of this decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the March 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Since the March 2010 rating decision was issued, the Veteran submitted a December 2013 medical opinion from A. Hila, MD, finding it as likely as not that the Veteran's GERD, Barrett's esophagus, and hiatal hernia were linked to active service in Southwest Asia.  At the time of the March 2010 rating decision, a competent medical opinion supporting service connection was not of record.  This opinion raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117. 

B. Osteoporosis 

The service connection claim for osteoporosis was last denied in the March 2010 rating decision.  The Veteran was notified of the decision and his appellate rights in a March 2010 letter.  See 38 U.S.C.A. § 5104; 38 C.F.R. §§ 3.103, 19.25.  He did not submit a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Moreover, he did not submit new and material evidence within one year of the date of mailing of this decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the March 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran has not submitted or identified any new evidence or information concerning the claim for osteoporosis since the March 2010 rating decision.  Consequently, because new and material evidence has not been submitted, the petition to reopen is denied.  See 38 C.F.R. § 3.156(a).

II. Service Connection

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A. Neuropsychiatric Disorder

The Veteran states that he has neuropsychiatric signs and symptoms, to include as due to an undiagnosed illness associated with his Persian Gulf service.  For the following reasons, the Board finds that service connection is not established. 

The preponderance of the evidence shows that the Veteran does not have signs or symptoms of a neuropsychiatric disorder.  Rather, the VA treatment records, Vet Center records, and VA examination reports show diagnoses of PTSD and depression.  The determination of whether he has neuropsychiatric signs and symptoms in addition to his already-diagnosed psychiatric disorders is too complex to be made based on lay observation alone.  Consequently, because the Veteran does not have a medical background or expertise, his bare assertion that he has neuropsychiatric signs and symptoms does not constitute competent evidence, and therefore lacks probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  The Board accords more weight to the diagnoses of PTSD and depression, which were rendered by medical professionals based on examination of the Veteran.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  

Because there is no competent evidence of signs or symptoms of a current neuropsychiatric disability, a VA examination or opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2017).

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a neuropsychiatric disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. GERD with Hiatal Hernia and Barrett's Esophagus

The Veteran states that his GERD with hiatal hernia and Barrett's esophagus are due to an undiagnosed illness associated with his Persian Gulf service.  For the following reasons, the Board finds that service connection is not established. 

In a December 2013 opinion, Dr. Hila wrote that these conditions were related to military service in Southwest Asia, explaining that heavy exercise or lifting "can cause hiatal hernia[,] which could cause reflux and then Barrett's [esophagus]."  This opinion lacks probative value due to its conclusory and speculative nature, as evinced by the use of the word "can."  Dr. Hila did not specify any particular in-service event or incidence of heavy lifting, or explain why it was within a range of probability that these conditions were due to in-service heavy lifting as opposed to other factors.  See 38 C.F.R. § 3.102.  In this regard, a July 2001 private treatment record reflects that the Veteran's heartburn and indigestion had its onset several months earlier, and that he did not have a history of significant heartburn or indigestion.  This record is dated many years after the Veteran's separation from service in 1992.  Dr. Hila's opinion does not account for the significant lapse of time between the Veteran's service and the first onset of his symptoms.  

In a December 2010 VA examination report, the examiner opined that the Veteran's GERD/hiatal hernia with Barrett's esophagus were not related to active service, as his symptoms reportedly dated from 2001, many years after separation from service.  The examiner also noted that these conditions were not an undiagnosed illness.

In a September 2013 VA examination report, the examiner opined that the Veteran's GERD or Barrett's esophagus were not related to active service, as there was no evidence that they manifested until 2001.  The examiner further noted that GERD with Barrett's esophagus was not part of a medically unexplained chronic multisymptom illness or undiagnosed illness.  Rather, GERD was related to anatomical and physiological features of the esophageal sphincter and its function, while Barrett's esophagus was a complication of GERD.  

The VA medical opinions are highly probative, as they represent the informed conclusions of medical professionals based on review of the Veteran's medical history, and are supported by specific explanations that are consistent with the evidence of record.  They carry more weight than the Veteran's lay opinion in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  They also outweigh the conclusory and speculative opinion rendered by Dr. Hila, which does not account for the time lapse between the Veteran's service and the onset of his symptoms.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Because the Veteran's GERD with hiatal hernia and Barrett's esophagus are diagnosed conditions, presumptive service connection is not warranted based on the Veteran's service in Southwest Asia.  See 38 C.F.R. § 3.317.  The preponderance of the evidence weighs against direct service connection.  According to the VA medical opinions, the fact that the Veteran's symptoms first manifested years after separation from service indicated that these conditions were not service related. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for GERD with hiatal hernia and Barrett's esophagus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A. PTSD

The Veteran's PTSD has been assigned a 50 percent rating prior to May 15, 2015 under Diagnostic Code (DC) 9411, which pertains to PTSD.  See 38 C.F.R. § 4.130.  A 100 percent rating has been assigned as of that date.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)


A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

In an October 2008 letter, the Veteran's treating clinical psychologist at the Vet Center wrote that the Veteran had severe symptoms of PTSD, including hypervigilance, anxiety, difficulty concentrating, short-term memory impairment, depressed mood, lack of hope for future, difficulty regulating emotions, intrusive thoughts, flashbacks, nightmares, and low frustration tolerance.  She stated that his difficulties negotiating interpersonal relationships made it very difficult to maintain employment, as conflicts with co-workers repeatedly led to termination of employment.  In an October 2008 assessment of occupational functioning, the psychologist noted that the Veteran had great difficulty relating and interacting with others due to PTSD symptoms.  She indicated that he had poor or no ability to behave in an emotionally stable manner.  His symptoms also significantly impaired his ability to function cognitively, including concentrating and using appropriate judgment, according to the psychologist.

An October 2010 VA examination report reflects that the Veteran had persistent moderate to severe social anxiety with social avoidance.  He had ongoing moderate to severe emotional detachment and episodic isolations from others.  He also had marked and ongoing verbal anger and persistent irritability.  The examiner found that the Veteran's personal and social adjustment were moderately to severely impaired, and that he also had daily and relentless intrusive thoughts and occasional flashbacks.  The examiner diagnosed moderate to severe PTSD, and assigned a GAF score of 50, denoting serious symptoms.  See DSM-IV.  The examiner found that the Veteran's occupational functioning was moderately to severely impaired, and that the Veteran would have significant difficulty maintaining appropriate behavior and emotional stability in any type of work situation in relating to co-workers and bosses.  The examiner further stated that it was "difficult to conceive of many employment situations where [the] Veteran could work successfully."  The examiner noted that the Veteran would have to work by himself, but even then his ability to work would be hampered to a significant degree by his PTSD symptoms. 

In a May 2013 VA examination report, the examiner found that the Veteran's PTSD symptoms included difficulty in adapting to stressful circumstances, including at work or a work-like setting.  The examiner indicated that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  The examiner stated that the Veteran's PTSD symptoms resulted in marked occupational impairment.  The examiner did not believe the Veteran's symptoms rendered him totally disabled. 

In a November 2014 VA Disability Benefits Questionnaire (DBQ) form, a social worker, C. Studgeon, LCSW, indicated that the Veteran's PTSD caused total occupational impairment.  The social worker explained that the Veteran's PTSD symptoms "totally and solely" affected his ability to interact socially, causing him to isolate and preventing him from working well with others and following through with directions.  She also indicated that the Veteran's symptoms caused impaired impulse control, and inability to establish and maintain effective relationships.

In a May 2015 VA examination report, the same clinical psychologist who examined the Veteran in October 2010 and May 2013 found that the Veteran's PTSD symptoms had increased significantly in severity since the May 2013 examination.  The veteran presented with persistent and severe impairment in his psychosocial functioning caused by his PTSD symptoms.  He had nightmares virtually every night with prominent hyperarousal.  He had daily intrusive thoughts and flashbacks without fail which were very disruptive to his mood state and overall emotional functioning.  He was severely withdrawn and isolated.  He rarely left the house.  He continued to have recurring episodes of irritability and short temperedness.  The examiner concluded that the Veteran's PTSD rendered him totally and permanently disabled.  The examiner explained that the chronicity and current marked severity of the Veteran's symptoms made him unable to maintain the basic behavioral or emotional stability required in any kind of work setting, even a low stress one.  

Resolving reasonable doubt, the Board finds that the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating prior to May 15, 2015, and since the November 2008 date of claim due to symptoms such as difficulty adapting to stressful circumstances resulting in deficiencies in most areas.  See 38 C.F.R. § 4.130.

The criteria for a 100 percent rating prior to May 15, 2015 are not more nearly approximated, as the Veteran did not have symptoms equivalent in severity to those corresponding to a 100 percent rating.  His symptoms of marked and persistent irritability, social anxiety, withdrawal, hypervigilance, intrusive thoughts and flashbacks, short-term memory loss, difficulty concentrating and other symptoms as documented in the record are not equivalent to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  See id.  

No treating professional or examiner, including the social worker who authored the November 2014 DBQ and the May 2015 VA examiner, found that the Veteran's PTSD was manifested by the symptoms associated with a 100 percent rating.  The May 2015 VA examiner noted that the Veteran's thought process was rational and goal-directed, and that there was no evidence of a thought disorder, hallucinations, or delusions, notwithstanding the presence of intrusive thoughts and flashbacks.  The Veteran's basic cognitive functioning was intact, according to the examiner.  

Moreover, the fact that the Veteran's symptoms are generally captured by the criteria for a 70 percent rating or lower further weighs against their equivalency to the symptoms associated with a 100 percent rating.  

In the absence of symptoms equivalent in severity to those corresponding to a 100 percent rating, the criteria for a 100 percent rating were not more nearly approximated prior to May 15, 2015, regardless of their effect on functioning.  See Vazquez-Claudio, 713 F.3d at 118.  
In sum, a 70 percent rating is granted for the Veteran's PTSD from November 19, 2008 through May 14, 2015.  See 38 C.F.R. §§ 4.3, 4.130.  

B. Fibromyalgia

Fibromyalgia is rated under DC 5025.  38 C.F.R. § 4.71a.  Diagnostic Code 5025 provides that a 40 percent rating is assigned for fibromyalgia symptoms with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.  A 20 percent rating is assigned when such symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  A 10 percent rating is assigned when such symptoms require continuous medication for control.  Id.  "Widespread pain" means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e. the cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id., Note.

An October 2010 VA examination report reflects that the Veteran's fibromyalgia was manifested by widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, and arthralgia.  The pain involved both the right and left sides of the body, was both above and below the waist, and affected both the axial skeleton and the extremities.  The symptoms were constant or nearly so, and exacerbated by cold or damp weather and overexertion.  Lying down and medications helped. 

In a December 2010 addendum to a VA joints examination report, the examiner noted that there were no objective indications that the Veteran had joint pain or muscle aches.  Rather, the examiner found only subjective signs at the wrists, which could be attributed to post carpal tunnel residuals, and subjective low back symptoms which could be attributed to a thoracolumbar vertebral deformity.  The examiner further observed that the Veteran did not exhibit signs or symptoms of any other condition, including fibromyalgia.  

A private treatment record dated July 9, 2012 reflects that with regard to fibromyalgia, the Veteran was "generally doing well."  He was doing sheetrock work and remodelling his kitchen.  He tried to avoid using medication.  He had a good summer of golfing weekly.  The physician, P. Dura, MD, found that the Veteran was stable from a rheumatologic standpoint. 

A January 2013 private treatment record authored by Dr. Dura reflects that with regard to fibromyalgia, the Veteran was doing "quite well" and had been trying to move himself off medications.  He continued to be physically active.  He was remodeling his kitchen, bathroom, and other parts of his home, and did this work by himself.  Doctor Dura found that the Veteran's fibromyalgia was "stable/improved," and again noted in this regard that the Veteran was "[d]oing very well at this time." 

In an April 2013 VA examination report, the examiner found that the Veteran did not have signs or symptoms of fibromyalgia based on examination.  A pressure point examination was negative.  The Veteran stated that his joints became stiff after overuse in some heavy physical activity, such as in his knees when ascending and descending ladders all day.  The examiner found that the Veteran's symptoms could be attributed to these activities and to other injuries such as a fractured vertebrae.  

Based on the findings in the October 2010 VA examination report, and resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's fibromyalgia more nearly approximated the criteria for a 20 percent rating as of December 24, 2009, which is the date of claim according to the RO, and prior to July 9, 2012.  In the October 2010 report, the examiner found that the Veteran's symptoms were widespread (as defined by the rating criteria), nearly constant in nature, and exacerbated by cold or damp weather and overexertion.  These findings clearly satisfy the criteria for a 20 percent rating under DC 5025.  See 38 C.F.R. § 4.71a.  As the examiner did not find that the symptoms were refractory to therapy, and noted that medications helped, the criteria for a 40 percent rating were not more nearly approximated.  See id.

The December 2010 VA addendum opinion finding that the Veteran did not have symptoms of fibromyalgia does not outweigh the findings in the October 2010 VA examination report.  The examiner did not provide an explanation in support of this conclusion.  Moreover, the examiner, a nurse practitioner, possessed the same level of expertise as the October 2010 examiner.  Efforts to reconcile these conflicting findings almost seven years after the fact are not warranted at this juncture.  Reasonable doubt is resolved in favor of the Veteran. 

As of July 9, 2012, which is the date of the private treatment record by Dr. Dura, the Veteran's fibromyalgia more nearly approximated the criteria for a 10 percent rating.  In that record, Dr. Dura noted that the Veteran was "generally doing well," and involved in sheetrock work and remodelling his kitchen.  No fibromyalgia symptoms were noted, and Dr. Dura found that the Veteran was stable from a rheumatological standpoint.  This record takes on even more significance in light of the January 2013 private treatment record, in which Dr. Dura again noted that the Veteran was doing very well with regard to fibromyalgia, continued to be physically active with remodelling activities, and was trying to move himself off medication.  Thus, the preponderance of the evidence weighs against a rating in excess of 10 percent as of July 9, 2012, which is the earliest evidence showing that the Veteran's fibromyalgia improved to the extent that the criteria for a 20 percent rating were no longer satisfied.  See 38 C.F.R. § 4.71a, DC 5025. 

The January 2013 VA examination report reflects findings that the Veteran did not have symptoms attributable to fibromyalgia.  Thus, this report does not support a rating higher than 10 percent.  

In sum, a 20 percent rating for fibromyalgia is granted from December 24, 2009, the date of claim, through July 8, 2012.  The preponderance of the evidence weighs against a rating higher than 10 percent as of July 9, 2012.  Higher ratings are not warranted at any other point during the pendency of this claim, for the reasons explained above.  Because the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 

III. TDIU

The Veteran seeks a TDIU based on service-connected PTSD.  See November 2014 VA Form 21-8940.  For the following reasons, the Board finds that entitlement to TDIU is established from November 19, 2008, the effective date of service connection for PTSD. 

A. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19 (2017).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2017).  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

B. Analysis

Because a 70 percent rating is assigned for the Veteran's PTSD as of the November 2008 date of claim, the criteria for TDIU consideration on a schedular basis are satisfied.  See id.  

The balance of the evidence supports unemployability due to PTSD since the November 2008 date of claim.  October 2008 Vet Center records and an October 2008 letter by the treating psychologist, as well as VA examination reports, support unemployability since the November 2008 date of claim.  These describe significant occupational impairment.  For example, in the October 2008 letter, the psychologist wrote that the Veteran's difficulties negotiating interpersonal relationships made it very difficult to maintain employment, as conflicts with co-workers repeatedly led to termination of employment.  The psychologist indicated in the October 2008 occupational assessment form that the Veteran had poor or no ability to behave in an emotionally stable manner.  Moreover, in the October 2010 VA examination report, the examiner stated that it was "difficult to conceive of many employment situations where [the] Veteran could work successfully."  The examiner noted that the Veteran would have to work by himself, but even then his ability to work would be hampered to a significant degree by his PTSD symptoms.  

Establishing entitlement to TDIU does not require evidence that the Veteran was totally unemployable, but rather evidence that his PTSD was sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful activity.  The Vet Center records and VA examination reports place the evidence at least in equipoise on this issue since the November 2008 date of claim. 

The May 2015 VA examination report also supports unemployability since the date of claim.  In that report, the same psychologist who examined the Veteran in October 2010 and May 2013 found that the Veteran's PTSD rendered him totally and permanently disabled.  The examiner explained that the chronicity and current severity of the Veteran's symptoms made him unable to maintain the basic behavioral or emotional stability required in any kind of work setting, even a low stress one.  Although the examiner found that the Veteran's PTSD had significantly increased in severity since he was last examined, the symptoms generally described by the examiner, including the Veteran's difficulties with maintaining the behavior or emotional stability required to engage in substantially gainful activity, appear similar in severity to those reflected in the earlier records.  For example, in the October 2008 Vet Center record, the treating psychologist also found that the Veteran had poor or no ability to behave in an emotionally stable manner, using language that essentially mirrors the May 2015 VA examiner's remarks with regard to unemployability.

In sum, resolving reasonable doubt in favor of the claim, TDIU based on service-connected PTSD is granted, effective November 19, 2008.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

New and material evidence has been received to reopen the service connection claim for GERD with hiatal hernia and Barrett's esophagus. 

The petition to reopen the service connection claim for osteoporosis is denied. 

Service connection for GERD with hiatal hernia and Barrett's esophagus is denied. 

Service connection for a neuropsychiatric disorder, including as due to an undiagnosed illness, is denied. 

An initial rating of 70 percent for PTSD is granted from November 19, 2008 through May 14, 2015, inclusive, subject to the laws and regulations governing payment of monetary benefits. 

A rating of 20 percent for fibromyalgia is granted from December 24, 2009 through July 8, 2012, inclusive, subject to the laws and regulations governing payment of monetary benefits. 

A rating higher than 10 percent for fibromyalgia as of July 9, 2012 is denied. 

TDIU due to PTSD is granted, effective November 19, 2008, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The service connection claim for a stomach or bowel condition, including diverticulitis, must be remanded for further development.  

The RO has not developed or adjudicated the issue of whether the Veteran's stomach or bowel condition, including diverticulitis, is secondary to fibromyalgia.  See 38 C.F.R. § 3.310 (2017) (providing for service connection on a secondary basis).  He has submitted articles reflecting that irritable bowel syndrome can be associated with fibromyalgia.  Moreover, VA's rating criteria recognizes that irritable bowel symptoms can be a manifestation of fibromyalgia.  See 38 C.F.R. § 4.71a, DC 5025.  On remand, a VA medical opinion must be obtained addressing the issue of whether the Veteran's stomach or bowel condition, including diverticulitis, is secondary to fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any private treatment records related to his stomach/bowel condition, including diverticulitis.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

2.  Add to the claims file any recent outstanding VA treatment records. 

3.  Obtain a VA medical opinion on the issue of secondary service connection for a stomach or bowel condition, including diverticulitis.  Specifically, the examiner must render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's diverticulitis or any other identified bowel or stomach condition is secondary to service-connected fibromyalgia.  If the examiner finds against causation, the examiner must still address the issue of aggravation.  A complete explanation must be provided. 

4.  Finally, after completing any other development that may be indicated, readjudicate the claim.  If it continues to be denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


